Case 7:18-cv-12126-CS-JCM Document 92 Filed 07/31/20 Page 1 of 2

JONES DAY

250 VESEY STREET *« NEW YORK, NEW YORK 10281.1047
TELEPHONE: +1.212.326.3939 »* FACSIMILE: +1.212.755.7306

DIRECT NUMBER: (212) 326-8338
MWLAMPE@JONESDAY.COM

July 30, 2020

VIA EMAIL

The Honorable Judith C. McCarthy

U.S. Magistrate Judge, Southern District of New York

The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
300 Quarropas St., White Plains, NY 10601-4105

Re: Keebaugh v. IBM; No. 7:18-cv-12126 (CS) (JCM)

Dear Judge McCarthy:

We write on behalf of both parties to request that the Court grant the parties a 45-day stay
of applicable case deadlines so that the parties can engage in mediation. The parties wish to
preserve resources in order to facilitate the settlement process. Accordingly, the parties propose
that the case be stayed from today until September 13, 2020.

The parties propose that the following deadlines apply after the stay if the mediation is
unsuccessful:

e The parties’ document discovery deadline shall be September 20, 2020. This
deadline applies to production of documents that were requested at least 30 days
prior to June 30, 2020. There will be no new document requests aside from
documents identified through deposition testimony or requests based on document
productions made on or after July 2, 2020, including, but not limited to, document
productions made after today’s date.

e The parties’ deadline to supplement disclosures shall be made by September 20,
2020.

e Depositions and any follow-up document discovery arising from depositions are
to be completed by November 23, 2020.

e The deadline for the parties to bring any disputes to the Court concerning
Plaintiffs request to depose Ginni Rometty is October 23, 2020.

e Any other dates contained in the operative Civil Case Management Plan and
Scheduling Order (Dkt. 89) that are conditioned on the dates set forth above will
move accordingly (i.e. the deadline for the parties to meet and confer on a
schedule for expert discovery will be 30 days before the deposition deadline of
November 23, 2020).

ALKHOBAR « AMSTERDAM e ATLANTA #« BEIJING * BOSTON « BRISBANE « BRUSSELS * CHICAGO e CLEVELAND « COLUMBUS « DALLAS
DETROIT ¢ DUBAI e DUSSELDORF e FRANKFURT # HONG KONG e HOUSTON « IRVINE * JEDDAH e LONDON « LOS ANGELES e MADRID
MEXICO CITY « MIAMI * MILAN » MINNEAPOLIS * MOSCOW « MUNICH * NEW YORK »« PARIS * PERTH » PITTSBURGH * RIYADH
SAN DIEGO e SAN FRANCISCO e SAO PAULO e SHANGHAI e SILICON VALLEY ¢ SINGAPORE ¢ SYDNEY « TAIPEI e TOKYO e WASHINGTON
€ase 7:18-cv-12126-CS-JCM Document 92 Filed 07/31/20 Page 2 of 2

JONES DAY
Page 2
The parties also propose that the status conference currently scheduled for August 5 be
adjourned, and that the parties submit a status report to the court by September 13, 2020.
If this request meets with Your Honor’s approval, a “So Ordered” line is provided below

for the Court’s convenience. If the Court so orders, the parties will submit a revised scheduling
order for the Court’s approval.

Respectfully submitted,

s/ Matthew W. Lampe
Matthew W. Lampe

Cc: All counsel of record
SO ORDERED.

Dated: New York, New York
July 31, 2020

Chak ~fy 0. Mm "Carl ae
JUDITH C. McCARTHY
United States Magistrate Judge

 
